DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,783,928 (herein, “’928”). Although the claims at issue are not identical, they are not patentably distinct from each other because
	Regarding claim 1 of the instant application:
Claim 1 of 16/926,406
Claim 1 of ‘928
A method for operating a market analysis computer to produce a financial market trading data video stream, comprising: receiving a financial market analysis result having an analysis type; 


receiving a financial market analysis result having an analysis type;  


retrieving translations of the selected plurality of sentence templates for a plurality of languages;  
for each language of said at least one language: 
substituting characteristic-information data from said financial market analysis result for each said characteristic-information variable, thereby producing a sentence text-string corresponding to said each language and said translation of the selected sentence-template; 
creating an audio segment corresponding to each said sentence text-string; 
creating an image segment corresponding to said audio segment, 
creating a video segment by combining said audio segment and image segment; and 

substituting characteristic-information data from said financial market analysis result for each said characteristic-information variable, thereby producing a sentence text-string corresponding to said each language and said translation of the 
selected sentence-template;  
creating an audio segment corresponding to each said sentence text-string;  
creating an image segment corresponding to said audio segment, 
creating a video segment by combining said audio segment and image segment;  and

stitching together said video segments thereby producing a financial market trading data video stream for said financial market analysis result.
for each language of said plurality of languages: 
stitching together said video segments thereby producing a financial market trading data video stream for said financial market analysis result.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘928. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘928 in that claim 1 of ‘928 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘928 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘928. That is, claim 1 of instant application is anticipated by claim 1 of ‘928. 
Claims 2-7 of the instant application is rejected for the same comparative reason as discussed above when applied to claims 2-7 of ‘928 Patent.
	Regarding claim 8 of the instant application:

Claim 8 of ‘928
A financial market analysis computer server, comprising: 
a processor and a program storage for storing program instructions to cause the processor to create a financial market analysis video stream by: 
receiving a financial market analysis result having an analysis type; 
selecting a plurality of sentence templates corresponding to the analysis type from a set of sentence templates, wherein a sentence template comprises a combination of at least one text string and at least one characteristic-information variable; 
A financial market analysis computer server, comprising: 
a processor and a program storage for storing program instructions to cause the processor to create a financial market analysis video stream by: 
receiving a financial market analysis result having an analysis type;  
selecting a plurality of sentence templates corresponding to the analysis type from a set of sentence templates, wherein a sentence template comprises a combination of at least one text string and at least one characteristic-information variable;  
retrieving translations of the selected plurality of sentence templates for at least one language; 
retrieving translations of the selected plurality of sentence templates for a plurality of languages;  
for each language of said at least one language: 

creating an audio segment corresponding to each said sentence text-string; 
creating an image segment corresponding to said audio segment, such that said audio segment and said image segment have equal duration; and 
creating a video segment by combining said audio segment and image segment; 
and


selected sentence-template;  
creating an audio segment corresponding to each said sentence text-string;  
creating an image segment corresponding to said audio segment, such that said audio segment and said image segment have equal duration;  and 
creating a video segment by combining said audio segment and 
image segment;  and 

stitching together said video segments thereby producing a financial market trading data video stream for said financial market analysis result.
for each language of said plurality of languages: 
stitching together said video segments thereby producing a financial market trading data video stream for said financial market analysis result.



Claims 9-14 of the instant application is rejected for the same comparative reason as discussed above when applied to claims 9-14 of ‘928 Patent.
	Regarding claim 15 of the instant application:
Claim 15 of 16/926,406
Claim 15 of ‘928
A non-transitory machine-readable storage medium having stored thereon a computer program for producing a financial-market trading-data video stream, comprising instructions to perform the steps: 
receiving a financial market analysis result having an analysis type; 
selecting a plurality of sentence templates corresponding to the analysis type from a set of sentence templates, wherein a sentence template comprises a combination of at least one text string and at least one characteristic- information variable; 
A non-transitory machine-readable storage medium having stored thereon 
a computer program for producing a financial-market trading-data video stream, comprising instructions to perform the steps: 
receiving a financial market analysis result having an analysis type;  
selecting a plurality of sentence 
templates corresponding to the analysis type from a set of sentence templates, 
wherein a sentence template comprises a combination of at least one text string 
and at least one characteristic-information variable;  
retrieving translations of the selected plurality of sentence templates for a at least one language;
retrieving translations of the selected plurality of sentence templates for a plurality of languages;  
for each language of said at least one language: 
substituting characteristic-information data from said financial market analysis result for each said characteristic-information variable, thereby producing a sentence text-string corresponding to said each language and said translation of the selected sentence-template; 
creating an audio segment corresponding to each said sentence text-string; 
creating an image segment corresponding to said audio segment, such that said audio segment and said image segment have equal duration; and 
creating a video segment by combining said audio segment and image segment; and 
for each language of said plurality of languages: 
substituting characteristic-information data from said financial market analysis result for each said characteristic-information variable, thereby producing a sentence text-string corresponding to said each language and said translation of the 
selected sentence-template;  
creating an audio segment corresponding to each said sentence text-string;  creating an image segment corresponding to said audio segment, such that said audio segment and said image segment have equal duration;  and 
creating a video segment by combining said audio segment and image segment;  and 
for each language of said at least one language: 
stitching together said video segments thereby producing a financial market trading data video stream for said financial market analysis result.
for each language of said plurality of languages: 
stitching together said video segments thereby producing a financial market trading data video stream for said financial market analysis result.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘928. In conclusion, claim 15 of the instant application is anticipated by claim 15 of ‘928 in that claim 15 of ‘928 contains all the limitations of claim 15 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 15 of ‘928 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 15 is generic to all that is recited in claim 15 of ‘928. That is, claim 15 of instant application is anticipated by claim 15 of ‘928. 
Claims 16-21 of the instant application is rejected for the same comparative reason as discussed above when applied to claims 16-21 of ‘928 Patent.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484